F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                 UNITED STATES COURT OF APPEALS                          JUN 5 2001

                                 TENTH CIRCUIT                      PATRICK FISHER
                                                                             Clerk



 WILLIAM LOGGINS,

          Plaintiff-Appellant,

 v.
                                                       No. 00-3402
                                               (D.C. No. 00-CV-3251-GTV)
 FRED PHILS, Medical Director,
                                                         (Kansas)
 Sedgwick County Detention Facility;
 SEDGWICK COUNTY MEDICAL
 STAFF,

          Defendants-Appellees.




                          ORDER AND JUDGMENT *


Before SEYMOUR, McKAY, and BRORBY, Circuit Judges.


      William Loggins brought this pro se action under 42 U.S.C. § 1983,

alleging his civil rights were violated when the medical staff at the Sedgwick


      *
       After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, or collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
County (Kansas) Detention Facility dispensed medication to him without first

performing a physical examination or securing a doctor’s prescription. Mr.

Loggins claims he has suffered significant side effects as a result of taking the

medication. The district court concluded that Mr. Loggins’ complaint failed to

state a claim on which relief could be granted and dismissed it pursuant to

Fed.R.Civ.P. 12(b)(6). We affirm.

      We review de novo the district court’s dismissal of a complaint under Rule

12(b)(6). Sutton v. Utah State School for the Deaf & Blind, 173 F.3d 1226, 1236

(10th Cir. 1999). Because Mr. Loggins is proceeding pro se, his pleadings are to

be liberally construed. Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

Nevertheless, a pro se plaintiff retains “the burden of alleging sufficient facts on

which a recognized legal claim could be based.” Id.

      We have carefully reviewed the record on appeal, and affirm the district

court’s dismissal for substantially the reasons stated in its Order of December 5,

2000. Mr. Loggins states, at most, a claim of medical malpractice. While prisons

are obligated to provide medical care to their inmates, Estelle v. Gamble, 429

U.S. 97, 103 (1976), “[m]edical malpractice does not become a constitutional

violation merely because the victim is a prisoner.” Id. at 106. Mr. Loggins has

alleged no facts that evidence the “deliberate indifference to serious medical

needs [that] is necessary in order to have a semblance of a § 1983 case.” Daniels


                                          -2-
v. Gilbreath, 668 F.2d 477, 482 (10th Cir. 1982).

      The dismissal by the district court is AFFIRMED. Mr. Loggins is

reminded of his continuing obligation to make partial payments of the docketing

fees until they are fully paid.

                                      ENTERED FOR THE COURT


                                      Stephanie K. Seymour
                                      Circuit Judge




                                        -3-